DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive since old prior art references Ke and Wu appear to disclose the amended part of the claims as indicated below. However, based on the new issues situation, the references need to be closely analyze to determine whether they still read on the amended claims. The proposed amendment do not place the claims in condition for allowance at least in view of old prior art references Ke and Wu. Thus, further consideration and search are still required due to the new issues.
Ke discloses a wireless terminal (see Fig. 1, 3, para. 29, 43; a UE) comprising: receiver circuitry (see Fig. 3, para. 46; a combined system of antennas 352, demodulators 354, MIMO detector 356, and receive processor 358) configured to receive, from a base station apparatus (see para. 6, 46; configured to receive, from eNB), in a modification period (see para. 52, 58, 59; in a modification period 502), a first type system information (SI) block including scheduling information used for configuring one or more SI window(s) (see para. 50-51, 53; SIB1 including scheduling information used for configuring one or more SI windows 506. Para. 51 discloses each SIB is broadcast on a schedule that is defined by a schedule carried in the system information block type 1 (SIB1) [i.e. first type system information block including scheduling information]; Para. 53 discloses the SI window 506 indicates when a SIB is scheduled to be transmitted [i.e. SI window configured using scheduling information]); the receiver circuitry (see Fig. 3, para. 46; a combined system of antennas 352, demodulators 354, MIMO detector 356, and receive processor 358) further configured to perform a reception procedure to attempt to receive at least one of the second type SIBs within the one or more SI window(s) of the modification period (see para. 52, 58, 59; receive at least one of the second type SIBs within the one or more SI windows 506 of the modification period 502. Para. 52 discloses an indication of a length of a SIB modification period 502 is carried in SIB2 [i.e. second type SIB within a current modification period]. The SIB modification period 502 is defined in terms of a number of radio frames 504 and is a function of the DRX cycle. Within a particular SIB modification period 502, SI of the SIB remains unchanged and the SI is repeated during the modification period; Para. 59 discloses combine multiple transmissions of various types of SIB messages [i.e. comprising second type SIB] both within and across SI windows [i.e. second type SIB within the SI window] concurrently within a SIB modification period; Para. 58 discloses receiving and combining multiple transmissions of at least a second type of SIB message within an SI window).
Wu discloses in a case that at least one of second type SIBs is not received within a window, continue the reception procedure until an end of a modification period (see Fig. 11, step 1106, para. 114; in case that second type message [SIB11] is not received within a modification period, continue the reception procedure until an end of the modification period. Para. 77 discloses when the notification message is a secondary notification message, the SIB is SIB11. Thus, second notification message is interpreted as relating to second type SIB, wherein SIB11 is the second type SIB. Para. 21 and 114 discloses stopping acquiring the secondary notification message [i.e. relating to second type SIB, para. 77] at an ending boundary of the modification period [stopping at the ending of the modification period implies continuing reception throughout the modification period and stopping only at the end]. Also see Fig. 9-10, para. 95-107) in a situation in which the UE has received the scheduling information (According to the process 1100, at the modification period where the paging message including “etws-PrimaryNotificationindication” is received, the UE starts to acquire the secondary notification message [see para. 113]; The paging message indicating existence of the primary notification message is a paging message including an “etws-PrimaryNotificationindication” for indicating changes of the SIB1. The scheduling information is sent via the SIB1 [see para. 101]; When a paging message indicating existence of a primary notification message is received, the UE starts to acquire both the primary and secondary notification messages according to the scheduling information when receiving the paging message [see para. 104]; The scheduling information for the primary and secondary notification messages is received from the SIB1 [see para. 107]. Therefore, the process 1100 is performed by the UE in a situation in which the UE has received the scheduling information via the SIB1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469